Citation Nr: 1527507	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for total abdominal hysterectomy and bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The appellant served on active duty from January 1991 to April 1991, and had subsequent Reserve service with a period of active duty for training (ACDUTRA) in August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a total abdominal hysterectomy and bilateral salpingo-oophorectomy. 

In March 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In conjunction with the hearing, the appellant submitted additional evidence, accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.

The Board previously remanded this matter in August 2014.

FINDING OF FACT

The most probative evidence indicates that the appellant's November 1993 total abdominal hysterectomy and bilateral salpingo-oophorectomy were not the result of the appellant's period of ACDUTRA in August 1993.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a total abdominal hysterectomy and bilateral salpingo-oophorectomy have not been met.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of an April 2011 letter sent to the appellant that informed her of her duty and the VA's duty for obtaining evidence.  In addition, that letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's available service records, post-service treatment records, and lay statements have been obtained.

To the extent that additional service records may be outstanding, VA has made efforts to obtain any such records.  In February 2013, the appellant clarified that her subsequent service from March 1997 to September 2004 was inactive Reserve service and that there were no service treatment records for that period.  The appellant further indicated that she had no further evidence to submit.  In this vein, the appellant indicated in January 2015 that efforts to locate and obtain earlier relevant private treatment records were unsuccessful and that further efforts would be futile, as the doctor is no longer practicing and is not required to keep records longer than seven years.  Thus, the Board finds that appropriate efforts have been made to identify any potentially outstanding service and post-service treatment records, and that further efforts would be futile, as the appellant has indicated that no such records exist or are unavailable.

The appellant was also afforded a VA examination in November 2014, which the Board finds to be adequate for rating purposes.  While the appellant has essentially challenged the adequacy of the examination in pointing out various claimed deficiencies, the Board finds the appellant's assertions to be without merit.  In this regard, while the appellant has stated that she was not physically examined in conjunction with the November 2014 examination, even if correct, such does not render the examination inadequate because the presence of a current disability is not at issue.  Instead, at issue is whether a November 1993 surgery was the result of an August 1993 period of ACDUTRA, over twenty years prior to the November 2014 examination.  Additionally, the appellant has not disputed the nature of her disability throughout the record, to include the presence of fibroids.  Thus, the Board finds that the absence of a complete physical examination in 2014 does not render the examination inadequate, and the appellant has not presented evidence to support otherwise.  

Additionally, to the extent that the appellant has pointed to certain information that was not specifically addressed by the VA examiner in the examination report, including the precise nature of the physical activity performed during the August 1993 period of ACDUTRA and an incident of hemorrhaging and saturation of clothing in the workplace, Board similarly finds the arguments meritless.  The examiner reviewed the claims file, addressed in detail pertinent clinical findings, and specifically contemplated "heavy" physical activity and the post-ACDUTRA excessive bleeding.  With respect to the nature of the physical activity, the examiner noted that medical literature did not correlate physical exercise generally with the appellant's condition.  Thus, the degree of physical exercise is not relevant.  Furthermore, while the appellant finds error in the examiner's characterization of post-ACDUTRA bleeding as menstrual bleeding, the examiner thereafter noted the clinical finding of leiomas (or fibroids) on abdominal ultrasound in relation to the bleeding.   Indeed, the examiner also noted "uterine hemorrhage" resulting in saturation of a pad and a tampon per hour.

Despite the appellant's various exceptions taken with the November 2014 VA examination and/or report, she has not otherwise provided any persuasive argument or evidence as to why her claimed deficiencies render the examination and opinion inadequate.  Instead, the record shows that the examiner considered the relevant evidence of record, interviewed the appellant, and offered a competent and reasoned medical opinion based on the same.  Thus, the Board finds the examination is adequate.

The appellant has also asserted error in that an October 2014 private opinion was not considered by the AOJ, as it is not listed as evidence in a December 2014 supplemental statement of the case.  In cases such as this, where a substantive appeal was received on or after February 2, 2013, and evidence is submitted by the appellant without a specific request for AOJ consideration, that evidence is subject to initial review by the Board.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014)).  

Furthermore, as additional efforts were made to obtain private records, and as a VA examination and medical opinion were obtained in November 2014, the Board finds that there has been substantial compliance with the August 2014 remand.  See Donnellan v. Shinseki, 24 Vet. App. 167 , 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  The appellant has further indicated that private treatment records are unavailable.

The appellant also provided relevant testimony during a March 2014 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal to the appellant, who testified as to her symptoms during, prior to and after her period of ACDUTRA, and her theory of entitlement to service connection.  Moreover, the appellant testified as to relevant information necessary to decide the claim, and pursuant to her testimony, the Board remanded the matter for additional development in August 2014.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that the appellant is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The appellant asserts that a November 1993 total abdominal hysterectomy and a bilateral salpingo-oophorectomy were necessary as a result of injury sustained during her period of active duty for training (ACDUTRA) in August 1993.  Specifically, she asserts that the physical strain of ACDUTRA, including an injury to her uterus on an obstacle course, either caused or aggravated a preexisting gynecological condition that resulted in the need for a total abdominal hysterectomy and bilateral salpingo-oophorectomy.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded to certain diseases under pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206 -07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply, and the examination must reveal no preexisting disabilities.

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (citing 38 U.S.C.A. § 101(24)(B) (West 2014)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training.  Id. Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2014).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48.

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As a preliminary matter, the Board notes that the appellant has achieved veteran status based on her period of active duty from January 1991 to April 1991.  Nevertheless, she has specifically asserted that the injury resulting in a total abdominal hysterectomy and bilateral salpingo-oophorectomy occurred during the period of ACDUTRA in August 1993.  She has not alleged that the injury or disability occurred during her prior period of active duty.  Nor has she alleged, and there is nothing in the record that establishes that appellant was on anything other than ACDUTRA during that period, nor has she asserted that in November 1993, when she underwent her surgery, she was in any sort of active duty status, to include ACDUTRA.  Therefore, in order for the presumption of soundness to apply in this case, the record must show that the appellant was examined and accepted for service in conjunction with her period of ACDUTRA and that the examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010)

Here, neither the service treatment records nor the service personnel records show that the appellant was examined in conjunction with entrance into ACDUTRA in August 1993, and she has not asserted otherwise.  While the record contains periodic reserve service examinations dated both prior and subsequent to August 1993, there is no examination report dated in or around August 1993 related to that period of ACDUTRA.  Furthermore, a summary of care in the service records references various tests administered at different times during the appellant's lengthy Reserve service, to include a pap smear and mammogram in April 1993, and an EKG and a blood test in October 1993.  Significantly, there is no indication of any testing occurring in or around August 1993 to support that any such entrance examination took place.  Thus, the Board concludes that such an examination, to specifically include a gynecological examination revealing no preexisting condition, did not take place and the presumption of soundness does not apply for the August 1993 period of ACDUTRA.  Id.  Further, as stated, the presumption of aggravation does not apply.  Thus, the appellant is no presumed to have been sound entering her August 1993 period of ACDTURA and the burden is on the appellant to establish causation.

Following a review of the record, the Board finds that a preponderance of the competent and probative evidence is against the appellant's claim.  Initially, there is no question as to the presence of a current disability, as the claim is based on a November 1993 total abdominal hysterectomy and bilateral salpingo-oophorectomy, and the November 2014 VA examiner noted the presence of a surgical scar related to the surgeries.

However, available service treatment records are negative for complaints, clinical findings, or treatment of a gynecological disorder occurring during the appellant's August 1993 period of ACDUTRA.  They are similarly negative for evidence of any injury to the uterus sustained on an obstacle course, or any other gynecological injury, during that time period.  Thereafter, reserve service medical records show that during a periodic reserve examination in October 1993, the appellant reported a change in her menstrual pattern and treatment for a female disorder.  Those records do not reference an onset of symptoms, to include pain or bleeding, during the August 1993 period of ACDUTRA, nor do they show any report of any gynecological injury or injury to the uterus during that period.  

Post-service private treatment records show that the appellant underwent an abdominal ultrasound on September 28, 1993, for bleeding, at which time she was noted to have multiple fibroids.  Notably, that ultrasound occurred over six weeks after the appellant's discharge from ACDUTRA on August 14, 1993.  

The record contains two medical opinions.  In support of the appellant's claim, she has submitted an October 2014 private opinion from a physician stating a review of the appellant's records from 1993.  The physician noted that the appellant started combat readiness training in August 1993, and that her menses were normal, occurring every month until August 1993.  Then, after starting military training, her menses became excessive and, in September 1993, an ultrasound showed large fibroids.  The physician then opined that, although the appellant's fibroids were most likely already present at the start of the appellant's ACDUTRA in August 1993, "there is greater than a 50% chance" that the appellant's rigorous military training caused the menstrual disorder leading to extreme menorrhagia (heavy bleeding), which resulted in a total hysterectomy in November 1993.  

In contrast, a November 2014 VA examiner opined that the appellant's excessive bleeding post physical activity during ACDUTRA was coincidental, noting that a thorough review of medical literature did not support a link between heavy physical activity and an increase in vaginal bleeding.  The examiner opined that based on the appellant's history of having heavy menses all of her life, along with the diagnosis of uterine fibroids, the progression to very heavy bleeding would have occurred whether the appellant went onto ACDUTRA or not.  

The November 2014 VA opinion is afforded significant probative value as it considered the appellant's entire medical history in detail following a review of the entire record as well as a detailed interview of the appellant, and was supported by adequate rationale with reference to a review of medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history of the case).  It is also consistent with the service treatment records and proximate post-service private treatment records, which are negative for gynecological injury, complaints, or clinical findings attributed to the period of ACDUTRA. 

By contrast, the October 2014 private physician's opinion was unsupported by any rationale.  Additionally, while the physician stated a review of records from 1993, the physician does not appear to have considered the appellant's relevant medical history as a whole.  In this regard, while the physician stated generally that the appellant's monthly menses were regular until August 1993, she did not address prior evidence of late periods in November 1989, or a report of bleeding every two weeks in 1991, suggesting that the appellant did not have regular menses until August 1993.  Additionally, while the physician noted that the appellant entered into combat readiness training in August 1993, there is no indication that the physician was aware of when the training ended or the length of period of the training, which was two weeks.  While the Board recognizes that the October 2014 opinion was offered by a physician, compared to the November 2014 VA opinion offered by a nurse practitioner, for the foregoing reasons, the Board finds the October 2014 opinion to lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board recognizes that the appellant also submitted a March 2014 statement from a physician with whom she served in the Reserves, expressing a belief that the appellant should be awarded service connection.  The physician stated that it was not brought to his immediate attention that the appellant had begun hemorrhaging shortly after return from ACDUTRA, which culminated in the need for a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  It was further stated that it was not made known to the appellant that she should have her military records annotated to reflect "this connection," and had the physician been made aware of the situation he would have advised her as such.  

However, the statement contains no nexus opinion linking the appellant's post-ACDUTRA hemorrhaging to the period of ACDUTRA and is thus, not probative of nexus.  Nor does that statement indicate any knowledge of the appellant's medical history or any review of the medical records, but rather appears to be based on the appellant's account of what happened.  Indeed, there is no discussion of fibroids, to include whether they preexisted the August 1993 ACDUTRA and worsened therein.  Further, while the physician notes that the appellant began hemorrhaging "shortly" after her return from duty, it is unclear the physician's understanding of how soon after ACDTURA was "shortly."  In this case, the persuasive evidence of record supports that the hemorrhaging began sometime approximately six weeks after ACDUTRA. Further, regarding the physician's statement that the appellant was not made aware that her military records should be annotated to reflect the post-ACDUTRA bleeding, the Board observes that neither the September nor November 1993 private treatment records relating to gynecological problems indicates any report of injury or symptoms during or immediately after ACDTRA.  Nor do they contain any other link between the appellant's then-bleeding and her period of ACDUTRA.  Regardless of whether the appellant was made aware that she should have had such evidence documented in her military records, the Board finds it likely that she would have reported any potential link or onset of symptoms related to ACDUTRA in furtherance of private treatment for symptoms.  In any event, based on the foregoing, the Board accords the March 2014 statement no probative value.

The Board also has considered various lay statements of record in support of the appellant's claim.  In an April 2011 statement, the appellant's husband stated that she began hemorrhaging "directly after her Annual Tour, in August 1993..."  To the extent that that statement places an onset of symptoms in August 1993, or earlier than September 1993, it is contradicted by other evidence including the appellant's own assertions that her hemorrhaging began in September 1993.  Furthermore, to the extent that the appellant has indicated an onset of symptoms in early September 1993 or even earlier, the Board finds those allegations not credible as they are also contradicted by other evidence.  For example, during her November 2014 VA examination, the appellant stated that her heavy bleeding began approximately two weeks after her period of ACDUTRA, which would place an onset at the end of August 1993.  However, in various other written statements and in March 2014 testimony, she stated the hemorrhaging began in September 1993.  Furthermore, most probative is the fact that on her initial application for service connection for a total abdominal hysterectomy and bilateral salpingo-oophorectomy, the appellant placed the onset date of her disability as September 28, 1993, approximately six weeks after her discharge from ACDUTRA.  Similarly, the insurance claim form relating to the November 1993 surgeries at issue indicates the same onset date, noting services to include a single day admission surgery with an "ONSET 9/28/93."  Thus, the most probative evidence places the onset of the appellant's post-ACDUTRA gynecological symptoms near the end of September 1993, approximately six weeks following discharge from ACDUTRA.

The appellant also testified in March 2014, and indicated in March 2013 and  January 2014 written statements, that her hemorrhaging was the result of fibroids being ripped from her uterine wall during an obstacle course during ACDUTRA.  The Board observes that the appellant had some service in the Reserves as a medical readiness officer, and may be competent to relate some degree of medical knowledge.  Furthermore, she is competent to testify that she experienced pain or bleeding during or soon after her period of ACDUTRA in August 1993.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board notes the appellant's full time civilian job was that of an adult probation officer, and there is no other indication that the appellant had ongoing medical training beyond her limited periods of annual training, and thus the extent of her medical competency is questionable.  Regardless, the Board finds that an assessment of fibroids being ripped from the uterine wall to be beyond the scope of a medical readiness officer absent diagnostic or internal examination at the time, and no other medical professional has provided such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Further, while in her January 2014 statement the appellant stated that the incident during ACDUTRA caused severe pain, service treatment records are negative for any complaints of severe pain, and during the November 2014 VA examination, the appellant stated that she did not recall any specific episode of pain or bleeding while on ACDUTRA. Given the contradictory statements, the Board finds the appellant's recent assertions of injury to her uterus during ACDUTRA to lack credibility, if not competency.

Based on the foregoing, the Board concludes that the service treatment records do not show either an onset or a worsening of a gynecological condition during ACDUTRA in August 1993.  Instead, service and post-service private treatment records show an onset of symptoms, to include excessive bleeding and pain, a number of weeks after the period of ACDUTRA, occurring on or about September 28, 1993.  Furthermore, the only probative and competent medical evidence indicates that the appellant's heavy bleeding culminating in a total abdominal hysterectomy and bilateral salpingo-oophorectomy in November 1993 did not manifest in, and was neither caused nor aggravated by her period of ACDUTRA in August 1993, to include heavy physical activity therein.  The preponderance of the evidence is against service connection claim.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a total abdominal hysterectomy and bilateral salpingo-oophorectomy is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


